Exhibit 10.5

RECORDING REQUESTED BY:

Latham & Watkins LLP

AND WHEN RECORDED MAIL TO:

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Attn: Tamara Katz, Esq.

 

Re:    HOLOGIC, INC. Location:    35 Crosby Drive Municipality:    Bedford
County:    Middlesex State:    Massachusetts

Space above this line for recorder’s use only

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE FILING

This MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE
FILING, dated as of October 22, 2007 (this “Mortgage”), by and from HOLOGIC,
INC., a Delaware corporation (“Mortgagor”), with an address at 35 Crosby Drive,
Bedford, MA 07130 to Goldman Sachs Credit Partners L.P., as agent for Lenders
and Lender Counterparties (in such capacity, “Mortgagee”) with an address at 30
Hudson Street, 17th Floor, Jersey City, New Jersey 07302.

RECITALS:

WHEREAS, reference is made to that certain Credit and Guaranty Agreement, dated
as of October 22, 2007 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among HOLOGIC, INC.
(“Borrower”), certain Subsidiaries of Borrower, as Guarantors, the Lenders party
thereto from time to time, GOLDMAN SACHS CREDIT PARTNERS L.P. (“GSCP”) and BANC
OF AMERICA SECURITIES LLC, as Joint Lead Arrangers, BANK OF AMERICA, N.A., as
Syndication Agent, GSCP, as Administrative Agent (together with its permitted
successors in such capacity, “Administrative Agent”) and as Collateral Agent
(together with its permitted successor in such capacity, “Collateral Agent”),
and CITICORP NORTH AMERICA, INC., JPMORGAN SECURITIES INC., RBS CITIZENS,
NATIONAL ASSOCIATION AND FIFTH THIRD BANK, as Co-Documentation Agents (the
“Co-Documentation Agents”, together with the Administrative Agent, Syndication
Agent and the Collateral Agent, the “Agents”) and certain other Agents party to
the Credit Agreement from time to time;

WHEREAS, subject to the terms and conditions of the Credit Agreement, Mortgagor
may enter into one or more Hedge Agreements with one or more Lender
Counterparties;

 

1



--------------------------------------------------------------------------------

WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders and Lender Counterparties as set forth in the Credit Agreement and
the Hedge Agreements, respectively, Mortgagor has agreed, subject to the terms
and conditions hereof, each other Credit Document and each of the Hedge
Agreements, to secure Mortgagor’s obligations under the Credit Documents and the
Hedge Agreements as set forth herein; and

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Mortgagee and Mortgagor agree as follows:

SECTION 1. DEFINITIONS

1.1. Definitions. Capitalized terms used herein (including the recitals hereto)
not otherwise defined herein shall have the meanings ascribed thereto in the
Credit Agreement. In addition, as used herein, the following terms shall have
the following meanings:

“Indebtedness” means (i) with respect to Borrower, all obligations and
liabilities of every nature of Borrower now or hereafter existing under or
arising out of or in connection with the Credit Agreement and the other Credit
Documents and any Hedge Agreement; and (ii) with respect to any other Mortgagor,
all obligations and liabilities of every nature of such Mortgagor now or
hereafter existing under or arising out of or in connection with any other
Credit Document, in each case together with all extensions or renewals thereof,
whether for principal, interest (including interest that, but for the filing of
a petition in bankruptcy with respect to Borrower, would accrue on such
obligations, whether or not a claim is allowed against Borrower for such
interest in the related bankruptcy proceeding), reimbursement of amounts drawn
under Letters of Credit, payments for early termination of Hedge Agreements,
fees, expenses, indemnities or otherwise, whether voluntary or involuntary,
direct or indirect, absolute or contingent, liquidated or unliquidated, whether
or not jointly owed with others, and whether or not from time to time decreased
or extinguished and later increased, created or incurred, and all or any portion
of such obligations or liabilities that are paid, to the extent all or any part
of such payment is avoided or recovered directly or indirectly from Mortgagor,
any Lender or Lender Counterparty as a preference, fraudulent transfer or
otherwise, and all obligations of every nature of Mortgagor now or hereafter
existing under this Agreement. The Credit Agreement contains a revolving credit
facility which permits the Borrower to borrow certain principal amounts, repay
all or a portion of such principal amounts, and reborrow the amounts previously
paid to the Administrative Agent or Lenders, all upon satisfaction of certain
conditions stated in the Credit Agreement. This Mortgage secures all advances
and re-advances under the revolving credit feature of the Credit Agreement.

“Mortgaged Property” means all of Mortgagor’s interest in (i) [the leasehold
estate in] the real property described in Exhibit A [created by the Subject
Lease (as defined below)], together with any greater or additional estate
therein as hereafter may be acquired by Mortgagor (the “Land”); [(ii) all
assignments, modifications, extensions and renewals of the Subject Lease and all
credits, deposits, options, privileges and rights of Mortgagor as tenant under
the Subject Lease, including, but not limited to, rights of first refusal, if
any, and the right, if any, to renew or extend the Subject Lease for a
succeeding term or terms,] (iii) all improvements now owned or hereafter
acquired by Mortgagor, now or at any time situated, placed or constructed upon
the Land subject to the Permitted Liens, (the “Improvements”; the Land and
Improvements are collectively referred to as the “Premises”); (iv) all
materials, supplies, equipment, apparatus and other items of personal property
now owned or hereafter acquired by Mortgagor and now or hereafter attached to,
installed in or used in connection with any of the Improvements or the Land, and
water, gas, electrical, telephone, storm and sanitary sewer facilities and all
other utilities whether or not situated in easements (the

 

2



--------------------------------------------------------------------------------

“Fixtures”); (v) all right, title and interest of Mortgagor in and to all goods,
accounts, general intangibles, instruments, documents, chattel paper and all
other personal property of any kind or character, including such items of
personal property as defined in the UCC (defined below), now owned or hereafter
acquired by Mortgagor and now or hereafter affixed to, placed upon, used in
connection with, arising from or otherwise related to the Premises (the
“Personalty”); (vi) all reserves, escrows or impounds required under the Credit
Agreement and all deposit accounts maintained by Mortgagor with respect to the
Mortgaged Property (the “Deposit Accounts”); (vii) all leases, licenses,
concessions, occupancy agreements or other agreements (written or oral, now or
at any time in effect) which grant to any Person (other than Mortgagor) a
possessory interest in, or the right to use, all or any part of the Mortgaged
Property, together with all related security and other deposits subject to
depositors rights and requirements of law (the “Leases”); (viii) all of the
rents, revenues, royalties, income, proceeds, profits, security and other types
of deposits subject to depositors rights and requirements of law, and other
benefits paid or payable by parties to the Leases for using, leasing, licensing
possessing, operating from, residing in, selling or otherwise enjoying the
Mortgaged Property (the “Rents”), (ix) to the extent mortgageable or assignable
all other agreements, such as construction contracts, architects’ agreements,
engineers’ contracts, utility contracts, maintenance agreements, management
agreements, service contracts, listing agreements, guaranties, warranties,
permits, licenses, certificates and entitlements in any way relating to the
construction, use, occupancy, operation, maintenance, enjoyment or ownership of
the Mortgaged Property (the “Property Agreements”); (x) to the extent
mortgageable or assignable all rights, privileges, tenements, hereditaments,
rights-of-way, easements, appendages and appurtenances appertaining to the
foregoing; (xi) all property tax refunds payable to Mortgagor (the “Tax
Refunds”); (xii) all accessions, replacements and substitutions for any of the
foregoing and all proceeds thereof (the “Proceeds”); (xiii) all insurance
policies, unearned premiums therefor and proceeds from such policies covering
any of the above property now or hereafter acquired by Mortgagor (the
“Insurance”); and (xiv) all of Mortgagor’s right, title and interest in and to
any awards, damages, remunerations, reimbursements, settlements or compensation
heretofore made or hereafter to be made by any governmental authority pertaining
to the Land, Improvements, Fixtures or Personalty (the “Condemnation Awards”).
As used in this Mortgage, the term “Mortgaged Property” shall mean all or, where
the context permits or requires, any portion of the above or any interest
therein.

“Obligations” means all of the agreements, covenants, conditions, warranties,
representations and other obligations of Mortgagor (including, without
limitation, the obligation to repay the Indebtedness) under the Credit
Agreement, any other Credit Documents or any of the Hedge Agreements.

“Subject Lease” means that certain Lease Agreement, dated August 28, 2002,
pursuant to which Mortgagor leases all or a portion of the Land from BONE (DE)
QRS 15-12, INC., a memorandum of which was recorded with the Middlesex Registry
of Deeds.

“UCC” means the Uniform Commercial Code of New York or, if the creation,
perfection and enforcement of any security interest herein granted is governed
by the laws of a state other than New York, then, as to the matter in question,
the Uniform Commercial Code in effect in that state.

1.2. Interpretation. References to “Sections” shall be to Sections of this
Mortgage unless otherwise specifically provided. Section headings in this
Mortgage are included herein for convenience of reference only and shall not
constitute a part of this Mortgage for any other purpose or be given any
substantive effect. The rules of construction set forth in Section 1.3 of the
Credit Agreement shall be applicable to this Mortgage mutatis mutandis. If any
conflict or inconsistency exists between this Mortgage and the Credit Agreement,
the Credit Agreement shall govern.

 

3



--------------------------------------------------------------------------------

SECTION 2. GRANT

To secure the full and timely payment of the Indebtedness and the full and
timely performance of the Obligations, Mortgagor MORTGAGES, GRANTS, BARGAINS,
ASSIGNS, SELLS and CONVEYS, to Mortgagee with Mortgage Covenants the Mortgaged
Property, subject, however, to the Permitted Liens, TO HAVE AND TO HOLD the
Mortgaged Property to Mortgagee, and Mortgagor does hereby bind itself, its
successors and assigns to WARRANT AND FOREVER DEFEND the title to the Mortgaged
Property unto Mortgagee for so long as any of the Obligations remain
outstanding.

SECTION 3. WARRANTIES, REPRESENTATIONS AND COVENANTS

3.1. Title. Mortgagor represents and warrants to Mortgagee that except for the
Permitted Liens, (a) Mortgagor owns the Mortgaged Property free and clear of any
liens, claims or interests, and (b) this Mortgage creates valid, enforceable
first priority liens and security interests against the Mortgaged Property.

3.2. First Lien Status. Subject to Permitted Liens, Mortgagor shall preserve and
protect the first lien and security interest status of this Mortgage and the
other Credit Documents to the extent related to the Mortgaged Property. If any
lien or security interest other than a Permitted Lien is asserted against the
Mortgaged Property, Mortgagor shall promptly, and at its expense, (a) give
Mortgagee a detailed written notice of such lien or security interest (including
origin, amount and other terms), and (b) pay the underlying claim in full or
take such other action so as to cause it to be released.

3.3. Payment and Performance. Mortgagor shall pay the Indebtedness when due
under the Credit Documents and shall perform the Obligations in full when they
are required to be performed as required under the Credit Documents, subject to
any cure period provided for therein.

3.4. Replacement of Fixtures and Personalty. Mortgagor shall not, without the
prior written consent of Mortgagee or as permitted under the Credit Agreement,
permit any of the Fixtures or Personalty to be removed at any time from the Land
or Improvements, unless the removed item is removed temporarily for maintenance
and repair or, if removed permanently, is obsolete and is replaced by an article
of equal or better suitability and value, owned by Mortgagor subject to the
liens and security interests of this Mortgage and the other Credit Documents,
and free and clear of any other lien or security interest except such as may be
permitted under the Credit Agreement or first approved in writing by Mortgagee;
provided that such consent is not required for inventory removed and not
replaced when sold, leased, or when removed for marketing and demonstration
purposes, or when otherwise removed pursuant to the ordinary course of business.

3.5. Inspection. Mortgagor shall permit Mortgagee, and Mortgagee’s agents,
representatives and employees, upon reasonable prior notice to Mortgagor, [and
in compliance with the Subject Lease,] to inspect the Mortgaged Property and all
books and records of Mortgagor located thereon, and to conduct such
environmental and engineering studies as [permitted by the Subject Lease and as]
Mortgagee may reasonably require; provided, such inspections and studies shall
not materially interfere with the use and operation of the Mortgaged Property.

3.6. Covenants Running with the Land. All Obligations contained in this Mortgage
are intended by Mortgagor and Mortgagee to be, and shall be construed as,
covenants running with the Mortgaged Property. As used herein, “Mortgagor” shall
refer to the party named in the first paragraph of this Mortgage and to any
subsequent owner of all or any portion of the Mortgaged Property. All Persons
who may have or acquire an interest in the Mortgaged Property shall be

 

4



--------------------------------------------------------------------------------

deemed to have notice of, and be bound by, the terms of the Credit Agreement and
the other Credit Documents; however, no such party shall be entitled to any
rights thereunder without the prior written consent of Mortgagee. In addition,
all of the covenants of Mortgagor in any Credit Document party thereto are
incorporated herein by reference and, together with covenants in this Section,
shall be covenants running with the land.

3.7. Condemnation Awards and Insurance Proceeds. Mortgagor assigns all awards
and compensation to which it is entitled for any condemnation or other taking,
or any purchase in lieu thereof, to Mortgagee and authorizes Mortgagee to
collect and receive such awards and compensation and to give proper receipts and
acquittances therefor, subject to the terms of the Credit Agreement. Mortgagor
assigns to Mortgagee all proceeds of any insurance policies insuring against
loss or damage to the Mortgaged Property, subject to the terms of the Credit
Agreement. Mortgagor authorizes Mortgagee to collect and receive such proceeds
and authorizes and directs the issuer of each of such insurance policies to make
payment for all such losses directly to Mortgagee, instead of to Mortgagor and
Mortgagee jointly, subject to the terms of the Credit Agreement.

3.8. Change in Tax Law. Upon the enactment of or change in (including, without
limitation, a change in interpretation of) any applicable law (i) deducting or
allowing Mortgagor to deduct from the value of the Mortgaged Property for the
purpose of taxation any lien or security interest thereon or (ii) subjecting
Mortgagee or any of the Lenders to any tax or changing the basis of taxation of
mortgages, deeds of trust, or other liens or debts secured thereby, or the
manner of collection of such taxes, in each such case, so as to affect this
Mortgage, the Indebtedness or Mortgagee, and the result is to increase the taxes
imposed upon or the cost to Mortgagee of maintaining the Indebtedness, or to
reduce the amount of any payments receivable hereunder, then, and in any such
event, Mortgagor shall, on demand, pay to Mortgagee and the Lenders additional
amounts to compensate for such increased costs or reduced amounts, provided that
if any such payment or reimbursement shall be unlawful, or taxable to Mortgagee,
or would constitute usury or render the Indebtedness wholly or partially
usurious under applicable law, then Mortgagor shall pay or reimburse Mortgagee
or the Lenders for payment of the lawful and non-usurious portion thereof.

3.9. Mortgage Tax. Mortgagor shall (i) pay when due any tax imposed upon it or
upon Mortgagee or any Lender pursuant to the tax law of the state in which the
Mortgaged Property is located in connection with the execution, delivery and
recordation of this Mortgage and any of the other Credit Documents, and
(ii) prepare, execute and file any form required to be prepared, executed and
filed in connection therewith.

3.10. Reduction Of Secured Amount. In the event that the amount secured by the
Mortgage is less than the Indebtedness, then the amount secured shall be reduced
only by the last and final sums that Mortgagor [or Borrower] repays with respect
to the Indebtedness and shall not be reduced by any intervening repayments of
the Indebtedness unless arising from the Mortgaged Property. So long as the
balance of the Indebtedness exceeds the amount secured, any payments of the
Indebtedness shall not be deemed to be applied against, or to reduce, the
portion of the Indebtedness secured by this Mortgage. Such payments shall
instead be deemed to reduce only such portions of the Indebtedness as are
secured by other collateral located outside of the state in which the Mortgaged
Property is located or as are unsecured.

3.11. Certain Leasehold Representations, Warranties and Covenants.

3.11.1. Mortgagor represents and warrants to Mortgagee that, as of the date
hereof, (a) the Subject Lease is unmodified and in full force and effect, except
as modifications are permitted hereby or under the Credit Documents, (b) all
rent and other charges therein have been paid to the extent they are payable to
the date hereof, except to the extent failure to pay them would not

 

5



--------------------------------------------------------------------------------

reasonably be expected to have a Material Adverse Effect, (c) Mortgagor enjoys
the quiet and peaceful possession of the property demised thereby, except to the
extent it would not reasonably be expected to have a Material Adverse Effect,
(d) Mortgagor is not in default under any of the terms thereof and there are no
circumstances which, with the passage of time or the giving of notice or both,
would constitute an event of default thereunder, except to the extent it would
not reasonably be expected to have a Material Adverse Effect, and (e) to the
knowledge of an Authorized Officer of the Mortgagor, the lessor thereunder is
not in default under any of the terms or provisions thereof on the part of the
lessor to be observed or performed (but this statement is made for the benefit
of and may only be relied upon by Mortgagee and Lenders), except to the extent
it would not reasonably be expected to have a Material Adverse Effect. Mortgagor
shall promptly pay, when due and payable, the rent and other charges payable
pursuant to the Subject Lease, and will timely perform and observe all of the
other terms, covenants and conditions required to be performed and observed by
Mortgagor as lessee under the Subject Lease, except to the extent it would not
reasonably be expected to have a Material Adverse Effect. Mortgagor shall notify
Mortgagee in writing of any default by Mortgagor in the performance or
observance of any terms, covenants or conditions on the part of Mortgagor to be
performed or observed under the Subject Lease within ten (10) days after an
Authorized Officer of Mortgagor obtains actual knowledge of such default.
Mortgagor shall, promptly following the receipt thereof, deliver a copy of any
notice of default given to Mortgagor by the lessor pursuant to the Subject Lease
and promptly notify Mortgagee in writing of any default by the lessor, or which
an Authorized Officer of Mortgagor has actual knowledge, in the performance or
observance of any of the material terms, covenants or conditions on the part of
the lessor to be performed or observed thereunder. Unless required under the
terms of the Subject Lease, except as set forth in the Credit Agreement,
Mortgagor shall not, without the prior written consent of Mortgagee (which may
be granted or withheld in Mortgagee’s sole and absolute discretion)
(i) terminate or surrender the Subject Lease or (ii) enter into any modification
of the Subject Lease which materially impairs the practical realization of the
security interest granted by this Mortgage, and any such attempted termination,
modification or surrender without Mortgagee’s written consent shall be void.
Mortgagor shall, within thirty (30) days after written request from Mortgagee,
use reasonable efforts to obtain from the lessor and deliver to Mortgagee a
certificate setting forth the name of the tenant thereunder and stating that the
Subject Lease is in full force and effect, is unmodified or, if the Subject
Lease has been modified, the date of each modification (together with copies of
each such modification), that no notice of termination thereon has been served
on Mortgagor, stating that to the best of Mortgagor’s knowledge, no default or
event which with notice or lapse of time (or both) would become a default is
existing under the Subject Lease, except to the extent it would not reasonably
be expected to have a Material Adverse Effect, stating the date to which rent
has been paid, and specifying the nature of any defaults, if any, and containing
such other statements and representations as may be reasonably requested by
Mortgagee.

3.11.2. So long as any of the Indebtedness or the Obligations remain unpaid or
unperformed, the fee title to and the leasehold estate in the premises subject
to each Subject Lease shall not merge but shall always be kept separate and
distinct notwithstanding the union of such estates in the lessor or Mortgagor,
or in a third party, by purchase or otherwise. If Mortgagor acquires the fee
title or any other estate, title or interest in the property demised by the
Subject Lease, or any part thereof, the lien of this Mortgage shall attach to,
cover and be a lien upon such acquired estate, title or interest and the same
shall thereupon be and become a part of the Mortgaged Property with the same
force and effect as if specifically encumbered herein. Mortgagor agrees to
execute all instruments and documents that Mortgagee may reasonably require to
ratify, confirm and further evidence the lien of this Mortgage on the acquired
estate, title or interest. Furthermore, Mortgagor hereby appoints Mortgagee as
its true and lawful attorney-in-fact to execute and deliver, following an Event
of Default, all such instruments and documents in the name and on behalf of
Mortgagor. This power, being coupled with an interest, shall be irrevocable as
long as any portion of the Indebtedness remains unpaid.

 

6



--------------------------------------------------------------------------------

3.11.3. If the Subject Lease shall be terminated prior to the natural expiration
of its term due to default by Mortgagor or any tenant thereunder, and if,
pursuant to the provisions of the Subject Lease, Mortgagee or its designee shall
acquire from the lessor a new lease of the premises subject to the Subject
Lease, Mortgagor shall have no right, title or interest in or to such new lease
or the leasehold estate created thereby, or renewal privileges therein
contained.

3.11.4. Notwithstanding anything to the contrary contained herein, this Mortgage
shall not constitute an assignment of any Subject Lease within the meaning of
any provision thereof prohibiting its assignment and Mortgagee shall have no
liability or obligation thereunder by reason of its acceptance of this Mortgage.
Mortgagee shall be liable for the obligations of the tenant arising out of any
Subject Lease for only that period of time for which Mortgagee is in possession
of the premises demised thereunder or has acquired, by foreclosure or otherwise,
and is holding all of Mortgagor’s right, title and interest therein.

SECTION 4. DEFAULT AND FORECLOSURE

4.1. Remedies. If an Event of Default has occurred and is continuing, Mortgagee
may, at Mortgagee’s election, exercise any or all of the following rights,
remedies and recourses: (a) declare the Indebtedness to be immediately due and
payable, without further notice, presentment, protest, notice of intent to
accelerate, notice of acceleration, demand or action of any nature whatsoever
(each of which hereby is expressly waived by Mortgagor), whereupon the same
shall become immediately due and payable; (b) enter the Mortgaged Property and
take exclusive possession thereof and of all books, records and accounts
relating thereto or located thereon. If Mortgagor remains in possession of the
Mortgaged Property after an Event of Default and without Mortgagee’s prior
written consent, Mortgagee may invoke any legal remedies to dispossess
Mortgagor; (c) hold, lease, develop, manage, operate or otherwise use the
Mortgaged Property upon such terms and conditions as Mortgagee may deem
reasonable under the circumstances (making such repairs, alterations, additions
and improvements and taking other actions, from time to time, as Mortgagee deems
necessary or desirable), and apply all Rents and other amounts collected by
Mortgagee in connection therewith in accordance with the provisions hereof;
(d) institute proceedings for the complete foreclosure of this Mortgage, either
by judicial action or by power of sale, in which case the Mortgaged Property may
be sold for cash or credit in one or more parcels. With respect to any notices
required or permitted under the UCC, Mortgagor agrees that ten (10) days’ prior
written notice shall be deemed commercially reasonable. At any such sale by
virtue of any judicial proceedings, power of sale, or any other legal right,
remedy or recourse, the title to and right of possession of any such property
shall pass to the purchaser thereof, and to the fullest extent permitted by law,
Mortgagor shall be completely and irrevocably divested of all of its right,
title, interest, claim, equity, equity of redemption, and demand whatsoever,
either at law or in equity, in and to the property sold and such sale shall be a
perpetual bar both at law and in equity against Mortgagor, and against all other
Persons claiming or to claim the property sold or any part thereof, by, through
or under Mortgagor. Mortgagee or any of the Lenders may be a purchaser at such
sale and if Mortgagee is the highest bidder, Mortgagee shall credit the portion
of the purchase price that would be distributed to Mortgagee against the
Indebtedness in lieu of paying cash. In the event this Mortgage is foreclosed by
judicial action, appraisement of the Mortgaged Property is waived; (e) make
application to a court of competent jurisdiction for, and obtain from such court
as a matter of strict right and without notice to Mortgagor or regard to the
adequacy of the Mortgaged Property for the repayment of the Indebtedness, the
appointment of a receiver of the Mortgaged Property, and Mortgagor irrevocably
consents to such appointment. Any such receiver shall have all the usual powers
and duties of receivers in similar cases, including the full power to rent,
maintain and otherwise operate the Mortgaged Property upon such terms as may be
approved by the court, and shall apply such Rents in accordance with the
provisions hereof; and/or (f) exercise all other rights, remedies and recourses
granted under the Credit Documents or otherwise available at law or in equity.

 

7



--------------------------------------------------------------------------------

4.2. Separate Sales. The Mortgaged Property may be sold in one or more parcels
and in such manner and order as Mortgagee in its commercially reasonable
discretion may elect; the right of sale arising out of any Event of Default
shall not be exhausted by any one or more sales.

4.3. Remedies Cumulative, Concurrent and Nonexclusive. Mortgagee shall have all
rights, remedies and recourses granted in the Credit Documents and available at
law or equity (including the UCC), which rights (a) shall be cumulated and
concurrent, (b) may be pursued separately, successively or concurrently against
Mortgagor or others obligated under the Credit Documents, or against the
Mortgaged Property, or against any one or more of them, at the sole discretion
of Mortgagee or the Lenders, (c) may be exercised as often as occasion therefor
shall arise, and the exercise or failure to exercise any of them shall not be
construed as a waiver or release thereof or of any other right, remedy or
recourse, and (d) are intended to be, and shall be, nonexclusive. No action by
Mortgagee or the Lenders in the enforcement of any rights, remedies or recourses
under the Credit Documents or otherwise at law or equity shall be deemed to cure
any Event of Default.

4.4. Release of and Resort to Collateral. Mortgagee may release, regardless of
consideration and without the necessity for any notice to or consent by the
holder of any subordinate lien on the Mortgaged Property, any part of the
Mortgaged Property without, as to the remainder, in any way impairing,
affecting, subordinating or releasing the lien or security interest created in
or evidenced by the Credit Documents or their status as a first and prior lien
and security interest in and to the Mortgaged Property. For payment of the
Indebtedness, Mortgagee may resort to any other security in such order and
manner as Mortgagee may elect.

4.5. Waiver of Redemption, Notice and Marshalling of Assets. To the fullest
extent permitted by law, Mortgagor hereby irrevocably and unconditionally waives
and releases (a) all benefit that might accrue to Mortgagor by virtue of any
present or future statute of limitations or law or judicial decision exempting
the Mortgaged Property from attachment, levy or sale on execution or providing
for any stay of execution, exemption from civil process, redemption or extension
of time for payment; (b) unless otherwise required under the Credit Documents,
all notices of any Event of Default or of Mortgagee’s election to exercise or
the actual exercise of any right, remedy or recourse provided for under the
Credit Documents; and (c) any right to a marshalling of assets or a sale in
inverse order of alienation.

4.6. Discontinuance of Proceedings. If Mortgagee or the Lenders shall have
proceeded to invoke any right, remedy or recourse permitted under the Credit
Documents and shall thereafter elect to discontinue or abandon it for any
reason, Mortgagee or the Lenders shall have the unqualified right to do so and,
in such an event, Mortgagor and Mortgagee or the Lenders shall be restored to
their former positions with respect to the Indebtedness, the Obligations, the
Credit Documents, the Mortgaged Property and otherwise, and the rights,
remedies, recourses and powers of Mortgagee or the Lenders shall continue as if
the right, remedy or recourse had never been invoked, but no such discontinuance
or abandonment shall waive any Event of Default which may then exist or the
right of Mortgagee or the Lenders thereafter to exercise any right, remedy or
recourse under the Credit Documents for such Event of Default.

4.7. Application of Proceeds. The proceeds of any sale of, and the Rents and
other amounts generated by the holding, leasing, management, operation or other
use of the Mortgaged Property, shall be applied by Mortgagee (or the receiver,
if one is appointed) in the following order unless otherwise required by
applicable law: first, to the payment of the costs and expenses of taking
possession of the Mortgaged Property and of holding, using, leasing, repairing,
improving and selling

 

8



--------------------------------------------------------------------------------

the same, including, without limitation, (a) receiver’s fees and expenses,
including the repayment of the amounts evidenced by any receiver’s certificates,
(b) court costs, (c) reasonable attorneys’ and accountants’ fees and expenses,
(d) costs of advertisement [, and (e) the payment of all rent and other charges
under the Subject Lease]; second, to the extent of any excess of such proceeds,
to the payment of all other Obligations for the ratable benefit (subject to the
provisions of the Credit Agreement) of the Lenders and the Lender
Counterparties; and third, to the extent of any excess of such proceeds, to the
payment to or upon the order of Mortgagor or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

4.8. Occupancy After Foreclosure. Any sale of the Mortgaged Property or any part
thereof will divest all right, title and interest of Mortgagor in and to the
property sold. Subject to applicable law, any purchaser at a foreclosure sale
will receive immediate possession of the property purchased. If Mortgagor
retains possession of such property or any part thereof subsequent to such sale,
Mortgagor will be considered a tenant at sufferance of the purchaser, and will,
if Mortgagor remains in possession after demand to remove, be subject to
eviction and removal, forcible or otherwise, with or without process of law.

4.9. Additional Advances and Disbursements; Costs of Enforcement. If any Event
of Default exists, Mortgagee and each of the Lenders shall have the right, but
not the obligation, to cure such Event of Default in the name and on behalf of
Mortgagor in accordance with the Credit Agreement. All sums advanced and
expenses incurred at any time by Mortgagee or any Lender under this Section, or
otherwise under this Mortgage or any of the other Credit Documents or applicable
law, shall bear interest from the date that such sum is advanced or expense
incurred if not repaid within five (5) days after demand therefor, to and
including the date of reimbursement, computed at the rate or rates at which
interest is then computed on the Indebtedness, and all such sums, together with
interest thereon, shall be secured by this Mortgage. Mortgagor shall pay all
expenses (including reasonable attorneys’ fees and expenses) of or incidental to
the perfection and enforcement of this Mortgage and the other Credit Documents,
or the enforcement, compromise or settlement of the Indebtedness or any claim
under this Mortgage and the other Credit Documents, and for the curing thereof,
or for defending or asserting the rights and claims of Mortgagee or the Lenders
in respect thereof, by litigation or otherwise.

4.10. No Mortgagee in Possession. Neither the enforcement of any of the remedies
under this Section other than the Mortgagee entering the Mortgaged Property and
taking exclusive possession thereof, the assignment of the Rents and Leases
under Section 5, the security interests under Section 6, nor any other remedies
afforded to Mortgagee or the Lenders under the Credit Documents, at law or in
equity shall cause Mortgagee or any Lender to be deemed or construed to be a
mortgagee in possession of the Mortgaged Property, to obligate Mortgagee or any
Lender to lease the Mortgaged Property or attempt to do so, or to take any
action, incur any expense, or perform or discharge any obligation, duty or
liability whatsoever under any of the Leases or otherwise.

SECTION 5. ASSIGNMENT OF RENTS AND LEASES

5.1. Assignment. In furtherance of and in addition to the assignment made by
Mortgagor herein, Mortgagor hereby absolutely and unconditionally assigns,
sells, transfers and conveys to Mortgagee all of its right, title and interest
in and to all Leases, whether now existing or hereafter entered into, and all of
its right, title and interest in and to all Rents. This assignment is an
absolute assignment and not an assignment for additional security only. So long
as no Event of Default shall have occurred and be continuing, Mortgagor shall
have a revocable license from Mortgagee to exercise all rights extended to the
landlord under the Leases, including the right to receive and collect all Rents
and to hold the Rents in trust for use in the payment and performance of the
Obligations and

 

9



--------------------------------------------------------------------------------

to otherwise use the same. The foregoing license is granted subject to the
conditional limitation that no Event of Default shall have occurred and be
continuing. Upon the occurrence and during the continuance of an Event of
Default, whether or not legal proceedings have commenced, and without regard to
waste, adequacy of security for the Obligations or solvency of Mortgagor, the
license herein granted shall automatically expire and terminate, without notice
by Mortgagee (any such notice being hereby expressly waived by Mortgagor).

5.2. Perfection Upon Recordation. Mortgagor acknowledges that Mortgagee has
taken all reasonable actions necessary to obtain, and that upon recordation of
this Mortgage Mortgagee shall have, to the extent permitted under applicable
law, a valid and fully perfected, first priority, present assignment of the
Rents arising out of the Leases and all security for such Leases subject to the
Permitted Liens and in the case of security deposits, rights of depositors and
requirements of law. Mortgagor acknowledges and agrees that upon recordation of
this Mortgage, Mortgagee’s interest in the Rents shall be deemed to be fully
perfected, “choate” and enforced as to Mortgagor and all third parties,
including, without limitation, any subsequently appointed trustee in any case
under Title 11 of the United States Code (the “Bankruptcy Code”), without the
necessity of commencing a foreclosure action with respect to this Mortgage,
making formal demand for the Rents, obtaining the appointment of a receiver or
taking any other affirmative action.

5.3. Bankruptcy Provisions. Without limitation of the absolute nature of the
assignment of the Rents hereunder, Mortgagor and Mortgagee agree that (a) this
Mortgage shall constitute a “security agreement” for purposes of Section 552(b)
of the Bankruptcy Code, (b) the security interest created by this Mortgage
extends to property of Mortgagor acquired before the commencement of a case in
bankruptcy and to all amounts paid as Rents, and (c) such security interest
shall extend to all Rents acquired by the estate after the commencement of any
case in bankruptcy.

SECTION 6. SECURITY AGREEMENT

6.1. Security Interest. This Mortgage constitutes a “security agreement” on
personal property within the meaning of the UCC and other applicable law and
with respect to the Personalty, Fixtures, Leases, Rents, Deposit Accounts,
Property Agreements, Tax Refunds, Proceeds, Insurance and Condemnation Awards.
To this end, Mortgagor grants to Mortgagee a first and prior security interest
in the Personalty, Fixtures, Leases, Rents, Deposit Accounts, Property
Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards and all other
Mortgaged Property which is personal property to secure the payment of the
Indebtedness and performance of the Obligations subject to the Permitted Liens,
and agrees that Mortgagee shall have all the rights and remedies of a secured
party under the UCC with respect to such property. Any notice of sale,
disposition or other intended action by Mortgagee with respect to the
Personalty, Fixtures, Leases, Rents, Deposit Accounts, Property Agreements, Tax
Refunds, Proceeds, Insurance and Condemnation Awards sent to Mortgagor at least
ten (10) days prior to any action under the UCC shall constitute reasonable
notice to Mortgagor.

6.2. Financing Statements. Mortgagor shall execute and deliver to Mortgagee, in
form and substance satisfactory to Mortgagee, such financing statements and such
further assurances as Mortgagee may, from time to time, reasonably consider
necessary to create, perfect and preserve Mortgagee’s security interest
hereunder and Mortgagee may cause such statements and assurances to be recorded
and filed, at such times and places as may be required or permitted by law to so
create, perfect and preserve such security interest. Mortgagor’s chief executive
office is at the address set forth on Appendix B to the Credit Agreement.

 

10



--------------------------------------------------------------------------------

6.3. Fixture Filing. This Mortgage shall also constitute a “fixture filing” for
the purposes of the UCC against all of the Mortgaged Property which is or is to
become fixtures. Information concerning the security interest herein granted may
be obtained at the addresses of Debtor (Mortgagor) and Secured Party (Mortgagee)
as set forth in the first paragraph of this Mortgage.

SECTION 7. ATTORNEY-IN-FACT

Mortgagor hereby irrevocably appoints Mortgagee and its successors and assigns
as its attorney-in-fact, which agency is coupled with an interest and with full
power of substitution, (a) to execute and/or record any notices of completion,
cessation of labor or any other notices that Mortgagee deems appropriate to
protect Mortgagee’s interest, if Mortgagor shall fail to do so within ten
(10) days after written request by Mortgagee, (b) upon the issuance of a deed
pursuant to the foreclosure of this Mortgage or the delivery of a deed in lieu
of foreclosure, to execute all instruments of assignment, conveyance or further
assurance with respect to the Leases, Rents, Deposit Accounts, Fixtures,
Personalty, Property Agreements, Tax Refunds, Proceeds, Insurance and
Condemnation Awards in favor of the grantee of any such deed and as may be
necessary or desirable for such purpose, (c) to prepare, execute and file or
record financing statements, continuation statements, applications for
registration and like papers necessary to create, perfect or preserve
Mortgagee’s security interests and rights in or to any of the Mortgaged
Property, and (d) while any Event of Default exists, to perform any obligation
of Mortgagor hereunder; provided, (i) Mortgagee shall not under any
circumstances be obligated to perform any obligation of Mortgagor; (ii) any sums
advanced by Mortgagee in such performance shall be added to and included in the
Indebtedness and shall bear interest at the rate or rates at which interest is
then computed on the Indebtedness provided that from the date incurred said
advance is not repaid within five (5) days demand therefor; (iii) Mortgagee as
such attorney-in-fact shall only be accountable for such funds as are actually
received by Mortgagee; and (iv) Mortgagee shall not be liable to Mortgagor or
any other person or entity for any failure to take any action which it is
empowered to take under this Section.

SECTION 8. MORTGAGEE AS AGENT

Mortgagee has been appointed to act as Mortgagee hereunder by Lenders and, by
their acceptance of the benefits hereof, Lender Counterparties. Mortgagee shall
be obligated, and shall have the right hereunder, to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking any action (including the release or substitution of
Mortgaged Property), solely in accordance with this Mortgage and the Credit
Agreement; provided, Mortgagee shall exercise, or refrain from exercising, any
remedies provided for herein in accordance with the instructions of
(a) Requisite Lenders, or (b) after payment in full of all Obligations under the
Credit Agreement and the other Credit Documents, the holders of a majority of
the aggregate notional amount (or, with respect to any Hedge Agreement that has
been terminated in accordance with its terms, the amount then due and payable
(exclusive of expenses and similar payments but including any early termination
payments then due) under such Hedge Agreement) under all Hedge Agreements
(Requisite Lenders or, if applicable, such holders being referred to herein as
“Requisite Obligees”). In furtherance of the foregoing provisions of this
Section, each Lender Counterparty, by its acceptance of the benefits hereof,
agrees that it shall have no right individually to realize upon any of the
Mortgaged Property, it being understood and agreed by such Lender Counterparty
that all rights and remedies hereunder may be exercised solely by Mortgagee for
the benefit of Lenders and Lender Counterparties in accordance with the terms of
this Section. Mortgagee shall at all times be the same Person that is Collateral
Agent under the Credit Agreement. Written notice of resignation by Collateral
Agent pursuant to terms of the Credit Agreement shall also constitute notice of
resignation as Mortgagee under this Agreement; removal of Collateral Agent
pursuant to the terms of the Credit

 

11



--------------------------------------------------------------------------------

Agreement shall also constitute removal as Mortgagee under this Agreement; and
appointment of a successor Collateral Agent pursuant to the terms of the Credit
Agreement shall also constitute appointment of a successor Mortgagee under this
Agreement. Upon the acceptance of any appointment as Collateral Agent under the
terms of the Credit Agreement by a successor Collateral Agent, that successor
Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Mortgagee under
this Agreement, and the retiring or removed Mortgagee under this Agreement shall
promptly (i) transfer to such successor Mortgagee all sums, securities and other
items of Mortgaged Property held hereunder, together with all records and other
documents necessary or appropriate in connection with the performance of the
duties of the successor Mortgagee under this Mortgage, and (ii) execute and
deliver to such successor Mortgagee such amendments to financing statements, and
take such other actions, as may be necessary or appropriate in connection with
the assignment to such successor Mortgagee of the security interests created
hereunder, whereupon such retiring or removed Mortgagee shall be discharged from
its duties and obligations under this Mortgage thereafter accruing. After any
retiring or removed Collateral Agent’s resignation or removal hereunder as
Mortgagee, the provisions of this Mortgage shall continue to enure to its
benefit as to any actions taken or omitted to be taken by it under this Mortgage
while it was Mortgagee hereunder.

SECTION 9. LOCAL LAW PROVISIONS

This Mortgage is on the STATUTORY CONDITION and upon the further condition that
all covenants and agreements of Mortgagor contained in this Mortgage shall be
kept and fully performed, and upon any breach of any of such covenants or
agreements or if an Event of Default shall occur and be continuing, Mortgagee
shall have, as to the Mortgaged Property, the STATUTORY POWER OF SALE.

SECTION 10. MISCELLANEOUS

Any notice required or permitted to be given under this Mortgage shall be given
in accordance with Section 10.1 of the Credit Agreement. No failure or delay on
the part of Mortgagee any Lender or any Lender Counterparty in the exercise of
any power, right or privilege hereunder or under any other Credit Document or
Hedge Agreement shall impair such power, right or privilege or be construed to
be a waiver of any default or acquiescence therein, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. All rights and
remedies existing under this Mortgage, the other Credit Documents and the Hedge
Agreements are cumulative to, and not exclusive of, any rights or remedies
otherwise available. In case any provision in or obligation under this Mortgage
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. All covenants hereunder shall be given independent
effect so that if a particular action or condition is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or would
otherwise be within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists. This Mortgage shall be binding upon and inure to the benefit
of Mortgagee and Mortgagor and their respective successors and assigns. Except
as permitted in the Credit Agreement, Mortgagor shall not, without the prior
written consent of Mortgagee, assign any rights, duties or obligations
hereunder. Upon payment in full of the Indebtedness and performance in full of
the Obligations, or upon prepayment of a portion of the Indebtedness equal to
the Net Asset Sale Proceeds for the Mortgaged Property in connection with a
permitted Asset Sale, subject to and in accordance with the terms and provisions
of the Credit Agreement, Mortgagee, at Mortgagor’s expense, shall release the
liens and security interests created by this Mortgage or reconvey the Mortgaged
Property to Mortgagor or, at

 

12



--------------------------------------------------------------------------------

the request of Mortgagor, assign this Mortgage without recourse. This Mortgage
and the other Credit Documents embody the entire agreement and understanding
between Mortgagee and Mortgagor and supersede all prior agreements and
understandings between such parties relating to the subject matter hereof and
thereof. Accordingly, the Credit Documents may not be contradicted by evidence
of prior, contemporaneous or subsequent oral agreements of the parties. There
are no unwritten oral agreements between the parties.

THE PROVISIONS OF THIS MORTGAGE REGARDING THE CREATION, PERFECTION AND
ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS HEREIN GRANTED SHALL BE GOVERNED
BY AND CONSTRUED UNDER THE LAWS OF THE STATE IN WHICH THE MORTGAGED PROPERTY IS
LOCATED. ALL OTHER PROVISIONS OF THIS MORTGAGE AND THE RIGHTS AND OBLIGATIONS OF
MORTGAGOR AND MORTGAGEE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN NEW YORK GENERAL
OBLIGATIONS LAW, SECTION 5-1401).

[Remainder of page intentionally left blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgment
hereto, effective as of the date first above written, caused this instrument to
be duly executed and delivered by authority duly given.

 

HOLOGIC, INC., a Delaware corporation By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President Finance and
Administration and Treasurer

COMMONWEALTH OF MASSACHUSETTS

Suffolk, ss.

On this 18th day of October, 2007, before me, the undersigned notary public,
personally appeared Glenn P. Muir, proved to me through satisfactory evidence of
identification, which was a MA drivers license to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that he
signed it voluntarily for its stated purpose, as Executive Vice President
Finance and Administration and Treasurer for Hologic, Inc., a Delaware
corporation.

 

/s/ Phyllis Thomas Notary Public My commission expires: 01/09/09

 

14



--------------------------------------------------------------------------------

EXHIBIT A TO

MORTGAGE

Legal Description of Premises:

35 Crosby Drive, Bedford, MA

That certain parcel of land situated in Bedford in the County of Middlesex and
the Commonwealth of Massachusetts, bounded and described as follows:

Westerly by the easterly line of Crosby Drive, in three courses, one hundred
ninety six and  83/100 feet, two hundred eleven and  69/100 feet, and five
hundred forty eight and  36/100 feet, respectively;

Northerly by Lot 9 on the plan referred to below, three hundred forty and
 27/100 feet;

Easterly by said Lot 9 one hundred nine and  76/100 feet;

Northerly again by said Lot 9 six hundred seventy eight and  87/100 feet;

Easterly by land now or formerly of 54 Middlesex Realty Trust, by Lot 13 on the
plan referred to below,

by land now or formerly of John H. Cardwell, Trustee, and by land now or
formerly of Trident Realty Trust, eight hundred forty-six and  90/100 feet; and

Southerly by land now or formerly of Eikonix Realty Trust one thousand nineteen
and  22/100 feet.

Said parcel is shown as Lot 12 on plan hereinafter mentioned (Plan No. 34759F).

All of said boundaries are determined by the Land Court to be located as shown
on a subdivision plan as approved by the Court and filed in the Land
Registration Office as Plan No. 34759F.

 

1